On a previous day of this court this case was affirmed with the statement that there were no bills of exception or statement of facts.
Appellant files a motion sworn to by himself, which, on its face, shows that appellant, himself, knew nothing about the facts therein stated. The district attorney and clerk file controverting affidavits showing clearly that there was no diligence used to procure bills of exception and statement of facts. We do not deem it necessary to state in detail the different insistences, but suffice it to say, as stated, the affidavits of appellant show no such diligence as authorizes a consideration of the statement of facts.
Appellant's motion for rehearing is therefore overruled.
Overruled. *Page 311